                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                    TEXARKANA DIVISION




UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §                          5:20-CR-3
                                                 §
STARLA MCCARTHY                                  §


                                ORDER ADOPTING
                        THE REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

        The above-styled matter was referred to the Honorable Caroline Craven, United States

Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

Procedure. Judge Craven conducted a hearing on March 10, 2020, in the form and manner

prescribed by Federal Rule of Criminal Procedure 11 and issued a Report and Recommendation

(document #19). Judge Craven recommended that the Court accept Defendant’s guilty plea and

conditionally approve the plea agreement. She further recommended that the Court finally adjudge

Defendant as guilty of Count 1 of the Information, which charges a violation of 18 U.S.C. §641,

theft of government property. The Court is of the opinion that the Report and Recommendation

should be accepted. It is accordingly ORDERED that the Report and Recommendation of the

United States Magistrate Judge (document #19) is ADOPTED. It is further

        ORDERED that the Defendant’s guilty plea is accepted and approved by the Court. Further,

the plea agreement is approved by the Court, conditioned upon a review of the presentence report.

It is finally

        ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the Defendant

GUILTY of Count 1 of the Information in the above-numbered cause and enters a JUDGMENT

OF
GUILTY against the Defendant as to Count 1 of the Information.


        SIGNED this 12th day of March, 2020.



                                                        ____________________________________
                                                        ROBERT W. SCHROEDER III
                                                        UNITED STATES DISTRICT JUDGE




                                              2
